Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “signal processing device configured to, in case in which an image output mode is the first mode …
wherein the signal processing device is configured to, in case in which the command corresponds to a second mode, change the image output mode from the first mode to a second mode” (emphasis added), in a way in which there is lack of antecedent basis.
All of the dependent claims 2 to 20 are also rejected per dependency rule.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180336666) in view of Yoshigahara (US 20110141361).

Regarding claim 1 Kim teaches an image display device (fig. 1) comprising:
a user input interface (fig. 1, item 140) configured to receive a command from the remote controller (fig. 1, item 102);
a user input interface (fig. 1, item 150) configured to receive a command from the remote controller ([0054] The other electronic device (e.g., electronic devices 102 and 104 or server 106) may execute the requested functions or additional functions and transfer a result of the execution to the electronic device 101); 
and a signal processing device (fig. 1) configured to, in case in which an image output mode is the first mode, output a first image frame data ([0163] According to an embodiment of the present disclosure, the electronic device 101 (e.g., the processor 120 or 210) may start video capturing in operation 2101. The electronic device 101 (e.g., the processor 120 or 210) may obtain a plurality of frames using an image sensor) and a second image frame data ([0163] According to an embodiment of the present disclosure, the electronic device 101 (e.g., the processor 120 or 210) may start video capturing in operation 2101. The electronic device 101 (e.g., the processor 120 or 210) may obtain a plurality of frames using an image sensor), 
wherein a size of the second image frame is smaller than a size of the first image frame ([0130] In operation 903, the electronic device 101 (e.g., the processor 120 or 210) may generate a second image, which is smaller in data size than the first image, using the first image. For example, the electronic device 101 (e.g., the processor 120 or 210) may down-scale or down-sample the first image, generating a second image that is smaller in size than the first image.).
Kim is silent on wherein the signal processing device is configured to, in case in which the command corresponds to a second mode, change the image output mode from the first mode to a second mode, and output the first image frame data to the display, wherein a delay of image output in the second mode is less than a delay of image output the first mode.

However, Yoshigahara teaches wherein the signal processing device is configured to, in case in which the command corresponds to a second mode, change the image output mode from the first mode to a second mode, and output the first image frame data to the display, wherein a delay of image output in the second mode is less than a delay of image output the first mode (fig.2- 3, [0030] he delay offset is related to generation processing of graphics data performed by the graphics processing unit 107. The delay time is set based on a difference between a delay offset of every image quality mode illustrated in FIG. 3 and a delay offset of every type of the application illustrated in FIG. 5B. In a case where the image quality mode delay offset is smaller than the application delay offset).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Yoshigahara teaching so that it may include wherein the signal processing device is configured to, in case in which the command corresponds to a second mode, change the image output mode from the first mode to a second mode, and output the first image frame data to the display, wherein a delay of image output in the second mode is less than a delay of image output the first mode.

The motivation is to provide a start of execution of drawing processing of graphics data according to an application is delayed based on a time period required for image processing to be performed on image data according to a broadcast program image.

Regarding claim 2 Kim in view of Yoshigahara teaches wherein the second mode includes at least one of a game mode (Yoshigahara : fig. 3) or a mirroring mode.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180336666) in view of Yoshigahara (US 20110141361) as applied to claim 1 above, and further in view of Kim (US 20190206356 hereinafter Kim356).

Regarding claim 3 Kim is silent on wherein the signal processing device comprises: a timing controller configured to perform signal processing based on the image signal output from the signal processing device; and a panel configured to display an image based on a signal from the timing controller.
However, Kim356 teaches wherein the signal processing device comprises: a timing controller (fig. 1, item 200) configured to perform signal processing based on the image signal output from the signal processing device; and a panel (fig. 1, item 100) configured to display an image based on a signal from the timing controller (fig. 1).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Kim356 teaching so that it may include wherein the signal processing device comprises: a timing controller configured to perform signal processing based on the image signal output from the signal processing device; and a panel configured to display an image based on a signal from the timing controller.
The motivation is to provide a display apparatus capable of compensating a display defect due to a variable frame rate.

Claim(s) 8, 10, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180336666) in view of Yoshigahara (US 20110141361) as applied to claim 1 above, and further in view of Iu (US 6658059).
Regarding claim 8 Kim teaches wherein the signal processing device comprising: an input interface (fig. 1, item 150) configured to receive an image signal (fig. 4A, item 401); 
a first image processor (fig. 1, item 120,) configured to generate first image frame data based on the image signal ([0163] According to an embodiment of the present disclosure, the electronic device 101 (e.g., the processor 120 or 210) may start video capturing in operation 2101. The electronic device 101 (e.g., the processor 120 or 210) may obtain a plurality of frames using an image sensor); 
a second image processor ([0163] processor 210) configured to generate second image frame data ([0163] According to an embodiment of the present disclosure, the electronic device 101 (e.g., the processor 120 or 210) may start video capturing in operation 2101. The electronic device 101 (e.g., the processor 120 or 210) may obtain a plurality of frames using an image sensor) scaled down from the first image frame data based on the image signal ([0130] operation 903, the electronic device 101 (e.g., the processor 120 or 210) may generate a second image, which is smaller in data size than the first image… the electronic device 101 (e.g., the processor 120 or 210) may down-scale or down-sample the first image, generating second image);  and 
an output interface (fig. 1, item 150) configured to receive the first image frame data from the first image processor and the second image frame data from the second image processor and to output the first image frame data and the second image frame data ( [0074] According to an embodiment of the present disclosure, the processor (e.g., the processor 120 or the processor 210) may be configured to select some of a plurality of frequency bands of the first image to generate the second image and select others of the plurality of frequency bands to generate the fifth image,[0163] According to an embodiment of the present disclosure, the electronic device 101 (e.g., the processor 120 or 210) may start video capturing in operation 2101. The electronic device 101 (e.g., the processor 120 or 210) may obtain a plurality of frames using an image sensor),
Kim does not expressly teach wherein the first image frame data output from the output interface is more delayed than the second image frame data output from the output interface.
However, Iu teach wherein the first image frame data output from the output interface is more delayed than the second image frame data output from the output interface (col. 11, the first image frame is preferably delayed such that the second frame represents a frame from video sequence 502 that is later in time than the first frame by delta time T).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Iu teaching so that it may include wherein the first image frame data output from the output interface is more delayed than the second image frame data output from the output interface.
The motivation is to provide a method of accurately and efficiently processing consecutive video frames to determine the motion of objects in video frames.\

Regarding claim 10 Kim I light of Iu teach wherein, in case in which the output first image frame data is n frame data, the output interface outputs frame data after the n frame data as the second image frame data (Iu: col. 11, the first image frame is preferably delayed such that the second frame represents a frame from video sequence 502 that is later in time than the first frame by delta time T).
Regarding claim 11 Kim teaches further comprising a memory (fig. 1. Item 130) to store frame data for image processing of the first image processor (fig. 1, item 120).
Regarding claim 18 Kim teach wherein the output interface outputs first image frame data regarding an n image frame and second image frame data regarding an n image frame together ([0074]) or 
does not output the 78Attorney Docket No. 3110-3182 second image frame data when an image output mode is a low delay mode, wherein the low delay mode includes at least one of a game mode and a mirroring mode.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180336666) in view of Yoshigahara (US 20110141361) , Iu (US 6658059) and further in view of Park (US 20160189619).
Regarding claim 19 Kim teach wherein the second image processor includes a scaler for generating second image frame data scaled down from the first image frame data based on the image signal ([0130] operation 903, the electronic device 101 (e.g., the processor 120 or 210) may generate a second image, which is smaller in data size than the first image… the electronic device 101 (e.g., the processor 120 or 210) may down-scale or down-sample the first image, generating second image).
But does not teach wherein the scaler generates at least one super pixel or super block based on an image block of the image signal and outputs the scaled down second image frame data including the super pixel or the super block, wherein the scaler changes a size of the super pixel or the super block according to a resolution of the image signal or an image size.
However, Park teach wherein the scaler generates at least one super pixel or super block based on an image block of the image signal and outputs the scaled down second image frame data including the super pixel or the super block, wherein the scaler changes a size of the super pixel or the super block according to a resolution of the image signal or an image size ([0080]).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Park teaching so that it may include wherein the scaler generates at least one super pixel or super block based on an image block of the image signal and outputs the scaled down second image frame data including the super pixel or the super block, wherein the scaler changes a size of the super pixel or the super block according to a resolution of the image signal or an image size.

The motivation is to provide a method for driving the same capable of improving image quality and lifespan by reducing a stress deviation between pixels.





Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180336666) in view of Yoshigahara (US 20110141361) as applied to claim 1 above, and further in view of Kim208 (US 20150243208).
Regarding claim 20 Kim teaches wherein the signal processing device comprising: an input interface (fig. 1, item 150) configured to receive an image signal (fig. 4A, item 401); 
a first image processor (fig. 1, item 120,) configured to generate first image frame data based on the image signal ([0163] According to an embodiment of the present disclosure, the electronic device 101 (e.g., the processor 120 or 210) may start video capturing in operation 2101. The electronic device 101 (e.g., the processor 120 or 210) may obtain a plurality of frames using an image sensor); 
a second image processor ([0163] processor 210) configured to generate second image frame data based on the image signal ([0163] According to an embodiment of the present disclosure, the electronic device 101 (e.g., the processor 120 or 210) may start video capturing in operation 2101. The electronic device 101 (e.g., the processor 120 or 210) may obtain a plurality of frames using an image sensor); and an output interface (fig. 1, item 150).
But silent on output a data enable signal divided into active periods and blank periods, a data signal of the first image frame data, and a data signal of the second image frame data, wherein the output interface sets an active period of a first data enable signal to a first length in case in which only the data signal of the first image frame data is output and sets an active period of a second data enable signal to a second length greater than the first length in case in which the data signal of the first image frame data and the data signal of the second image frame data are output together.
However, Kim208 teaches output a data enable signal divided into active periods ([0007] According to an embodiment of the present invention, there is provided an organic light emitting display including: a data driver configured to supply a data signal to data lines, corresponding to a data enable signal during a driving period in which an image is displayed) and blank periods ([0008] The timing controller may be configured to: generate and supply an initial data enable signal so that j clock signals are included in one period during a first frame period after power is input, wherein j is a natural number; calculate a number of clock signals supplied during a blank period in which the initial data enable signal is not supplied in the first frame period), a data signal of the first image frame data, and a data signal of the second image frame data ([0008]), 
wherein the output interface sets an active period of a first data enable signal to a first length in case in which only the data signal of the first image frame data is output and sets an active period of a second data enable signal to a second length greater than the first length in case in which the data signal of the first image frame data and the data signal of the second image frame data are output together ([0093] also see [0018] supplying concurrently a first data enable signal having a first period and a second data enable signal having a second period differing from the first period to decrease the second blank period during a (i+2)-th frame period).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Kim208 teaching so that it may include on output a data enable signal divided into active periods and blank periods, a data signal of the first image frame data, and a data signal of the second image frame data, wherein the output interface sets an active period of a first data enable signal to a first length in case in which only the data signal of the first image frame data is output and sets an active period of a second data enable signal to a second length greater than the first length in case in which the data signal of the first image frame data and the data signal of the second image frame data are output together.
The motivation is to provide a driving method, which can increase (e.g., improve) image quality.

Allowable Subject Matter
Claims 4-7, 9, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. US 20190268536.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625